Citation Nr: 0708520	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-40 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1.  It is at least as likely as not that the veteran visited 
Da Nang Air Base, South Vietnam, in September 1972.  

2.  Competent medical evidence reflects a diagnosis of Type 
II diabetes mellitus.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
diabetes mellitus, type II, which represents a complete grant 
of the benefit sought on appeal.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110: 38 C.F.R. § 3.303(a).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
for a diabetes mellitus may be presumed if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted on a presumptive basis 
for certain diseases (including diabetes mellitus, type II) 
associated with exposure to certain herbicide agents, even 
though there is no record of such disease during service, if 
they manifest to a compensable degree anytime after service, 
in a veteran who had active military, naval, or air service 
for at least 90 days, during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore, and other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the medical and lay 
evidence.  The service medical records are negative for any 
complaint or treatment for diabetes mellitus, and the veteran 
does not contend otherwise.  He instead asserts that service 
connection is warranted because his diabetes mellitus, type 
II that was caused by exposure to Agent Orange during his 
time in Vietnam.  Therefore, the Board will focus its 
discussion on the evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The file contains medical evidence from the veteran's private 
physician from whom he has received treatment for diabetes 
since 1997.  The most recent treatment information from this 
physician shows that the veteran has been prescribed 
Glucophage, a medication prescribed for the treatment of type 
II diabetes mellitus.  

No medical evidence of a direct nexus to active service has 
been offered and the veteran has not alleged that diabetes 
mellitus arose during active service; however, service 
connection on a presumptive basis is warranted if the veteran 
establishes that he served in or visited Vietnam during the 
Vietnam War.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(e), 3.313 (2006).  This case turns on whether 
the veteran visited Vietnam at any time during the Vietnam 
Era.  

The veteran asserts that he served aboard the USS America and 
records from his personnel file support this statement.  
Personnel records demonstrate that he was transported off the 
USS America in September 1972 and released from active duty 
several days later.  The veteran has testified that he was 
transferred from his ship to the United States via a route 
that took him to Da Nang, South Vietnam.  He reported that he 
boarded a Carrier Onboard Delivery (COD) aircraft on the USS 
America (a carrier class ship) which took him to Da Nang.  
From there he was transported to the Philippines and then to 
the United States.  

In support of his claim, the veteran has submitted several 
documents showing the various locations of the USS America 
and a description of a COD.  He has provided a copy of a 
letter written to relatives in August 1972 while in port in 
the Philippines relating his intent to "fly off here on the 
24th of Sept."  Information regarding the whereabouts of the 
USS America demonstrates that on September 11, 1972, it 
downed a MiG-21 near Phuc Yen airfield in North Vietnam.  It 
returned to Subic Bay on October 20, 1972.  This information 
lends credibility to the timing described by the veteran.  It 
is reasonable to conclude that he left his ship via a COD in 
September of 1972 during a period of time when the ship was 
at sea.  Other evidence of record also lends truth to his 
statement that the COD landed in Da Nang.  Specifically, the 
veteran submitted emails from two fellow service men who 
reported that they exited the ship in the same way as 
described by the veteran.  Official personnel records reflect 
and corroborate all relevant military service except for the 
claimed visit to South Vietnam.  

In short, the Board finds that the veteran's account of 
setting foot in Vietnam is credible, and consistent with 
other evidence in the record.  In light of the evidence 
showing presumed exposure to herbicides in service as the 
result of his visitation to Vietnam, and the subsequent 
development of Type II diabetes mellitus, the Board finds 
that the evidence supporting the claim is at least in 
equipoise and that he consequently is entitled to the 
presumption that his diabetes mellitus was caused by his 
exposure to herbicide agents in service.  Accordingly, 
service connection is in order for Type II diabetes mellitus.  


ORDER

Service connection for diabetes mellitus is granted.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals




 

